Citation Nr: 1200353	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  05-34 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic bilateral knee disability.

2.  Entitlement to service connection for a chronic left hip disability, claimed as left hip trochanteric bursitis, to include as due to service-connected right hip trochanteric bursitis.

3.  Entitlement to service connection for bilateral heel spurs.

4.  Entitlement to an effective date prior to May 20, 2005, for an award of service connection for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial evaluation greater than 30 percent for PTSD.

6.  Entitlement to an effective date prior to November 29, 2006, for an award of service connection for sleep apnea.

7.  Entitlement to an initial evaluation greater than 50 percent for sleep apnea.

8.  Entitlement to an effective date prior to May 26, 2010, for an award of service connection for polyneuropathy of the left foot.

9.  Entitlement to an initial compensable evaluation for polyneuropathy of the left foot. 

10.  Entitlement to an effective date prior to May 26, 2010, for an award of service connection for polyneuropathy of the right foot.  

11.  Entitlement to an initial compensable evaluation for polyneuropathy of the right foot. 

12.  Entitlement to an initial compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel



INTRODUCTION

The Veteran served on active duty from November 1973 to November 1993, including service in Southwest Asia from September 1990 to April 1991 in support of Operations Desert Shield and Desert Storm. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2005, September 2005, November 2007, April 2010, and June 2010 by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

Initially, the Board notes that a March 1994 rating decision granted entitlement to service connection for trochanteric bursitis of the right hip.  This rating decision also denied entitlement, inter alia, to service connection for a bilateral knee disability.  The Veteran had previously attempted to reopen the bilateral knee claim in September 1997.  In a July 1998 rating decision, his application to reopen the claim of entitlement to service connection for a bilateral knee disability was denied and he did not timely appeal this determination.

In October 2004, the Veteran filed a new claim of entitlement to service connection for bilateral heel spurs.  The February 2005 rating decision denied this claim.  The Veteran submitted a notice of disagreement (NOD) in May 2005 and perfected his appeal of the February 2005 rating decision in October 2005.  

In April 2005, the Veteran petitioned to reopen his claim of entitlement to service connection for a chronic bilateral knee disorder.  The September 2005 rating decision denied the application to reopen for failure to submit new and material evidence.  The Veteran filed a NOD in April 2006 and perfected his appeal of the September 2005 rating decision in September 2007.  

In November 2006, the Veteran filed a claim of entitlement to service connection for left hip trochanteric bursitis, to include as due to service-connected right hip trochanteric bursitis.  The November 2007 rating decision denied this claim.  The Veteran filed a NOD in December 2007 and subsequently perfected his appeal in June 2008.  

The Veteran presented evidence and oral testimony in support of his appeal of the above issues before a Decision Review Officer at an RO hearing in April 2006.  He also presented evidence and oral testimony in support of his appeal before the undersigned traveling Veterans Law Judge at a September 2008 hearing conducted at the RO.  Transcripts of these proceedings have been associated with the Veteran's claims file for review and consideration by the Board.  

With regard to the Veteran's petition to reopen his claim for service connection for a bilateral knee disability, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2008).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  

In a December 2008 Board decision, the application to reopen the claim for service connection for a bilateral knee disability for a de novo review and the claims for VA compensation for left hip trochanteric bursitis and bilateral heel spurs were denied, inter alia.  The Veteran timely appealed the December 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court), who vacated that part of the Board decision denying the aforementioned issues in a November 2010 single-judge memorandum decision and remanded the case to the Board for further evidentiary and procedural development consistent with the memorandum decision. 

During the course of the above developments, an April 2010 rating decision granted the Veteran service connection and a 30 percent evaluation for PTSD, effective May 20, 2005, and service connection and a 50 percent evaluation for sleep apnea, effective November 29, 2006.  In a June 2010 rating decision, he was also awarded, inter alia, service connection and noncompensable evaluations for erectile dysfunction (effective May 14, 2010), left foot polyneuropathy (effective May 26, 2010), and right foot polyneuropathy (effective May 26, 2010).  In April 2011, he submitted timely correspondence expressing disagreement with the initial noncompensable rating assigned for erectile dysfunction and the initial rating awards and effective dates assigned for PTSD, sleep apnea, and bilateral polyneuropathy.

For the reasons that will be further discussed below, the appeal is REMANDED to the RO with respect to the above issues for additional evidentiary and procedural development.  VA will notify the appellant and his representative if further action is required on their part.

The file includes correspondence received by VA in April 2011, indicating that the Veteran is also claiming entitlement to a total rating for individual unemployability due to service-connected disabilities (TDIU).  As this issue has not been adjudicated in the first instance, it is referred to the RO for appropriate action.


REMAND

As relevant, in its November 2010 memorandum decision the Court determined that additional evidentiary and procedural development was necessary regarding the claim of new and material evidence to reopen a claim of entitlement to service connection for a bilateral knee disability, and entitlement to service connection for left hip trochanteric bursitis (to include as due to service-connected right hip trochanteric bursitis) and bilateral heel spurs.  The Court thusly vacated that part of the December 2008 Board decision that addressed these issues.  

With respect to the issue of whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a bilateral knee disability, the Court determined that the Board was remiss in its obligation under 38 C.F.R. § 3.103(c)(2) (2011) and the Court's holding in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), to fully advise the Veteran how to reopen his previously denied and final claim for VA compensation for a bilateral knee disability, including to suggest the submission of any evidence that may have been overlooked, such as medical records showing a current diagnosis of a chronic knee disability or supportive lay witness statements attesting to a knee injury or onset of knee symptoms in service that would be observable and within the competence of a layperson to report.  The Board thusly takes this opportunity to respectfully advise the Veteran that his original claim for service connection for a bilateral knee disability was addressed on its merits and denied in a prior rating decision dated in March 1994.  The determination was not timely appealed and became final, with the exception that the Veteran may later reopen this claim if new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002).  Prior to the September 2005 rating decision now on appeal, which denied the application to reopen the knee disability claim, a July 1998 rating decision had denied an earlier application to reopen the claim of entitlement to service connection for a bilateral knee disability.  Therefore, it must first be determined whether or not new and material evidence has been submitted since the July 1998 decision, such that the claim may be reopened for de novo review.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened (i.e., July 1998), and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  The evidence to be considered must include all the evidence received since the last final denial on the merits of the claim.  Glynn v. Brown, 6 Vet. App. 523 (1994).  For purposes of making such a determination, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Court also noted in its November 2010 memorandum decision that the Veteran had brought to VA's attention the existence of evidence not currently associated with the claim that he believed to be relevant to his claim for VA compensation for a bilateral knee disability.  Under 38 U.S.C.A. § 5103A(c)(2) (West 2002), for disability compensation claims VA is required to make reasonable efforts to obtain records of relevant medical treatment or examination of the claimant at VA healthcare facilities or at the expense of VA, if the claimant furnishes information sufficient to locate such records.  This duty equally applies to claims to reopen.  The evidence in question involves the Veteran's reported treatment for a knee injury in service at the Johnston Island Base Hospital.  Although VA undertook an attempt to locate these records that was ultimately unsuccessful, the Court found no indication in the claims file that the Veteran was provided with notice of VA's unsuccessful attempt prior to certification of the case to the Board in October 2008.  The Court thus instructed the Board in its November 2010 memorandum decision to remand the bilateral knee claim so that the Veteran could be duly informed of the aforementioned attempt and provided with the opportunity to obtain these records on his own and submit them to VA.  The matter is now remanded for compliance with this instruction.

With respect to the issue of entitlement to service connection for left hip trochanteric bursitis (to include as due to service-connected right hip trochanteric bursitis), the Court called attention to the October 2007 VA medical examination report and nexus opinion of record, which addressed this claim.  The Court found that this examination and opinion were inadequate for adjudication purposes because they failed to include discussion of the likelihood that the Veteran's service-connected right hip trochanteric bursitis aggravated (i.e., clinically worsened beyond its normal, natural progression) his left hip trochanteric bursitis.  [When VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).]   The Board concurs with the Court's finding, as the provisions of 38 C.F.R. § 3.310 (2011) and the case of Allen v. Brown, 7 Vet. App. 439, 448 (1995), allow for awarding VA compensation for that part of a non-service-connected disability which is aggravated by a service-connected disability.  This matter is thus remanded to the RO so that an addendum opinion to the October 2007 VA examination report may be obtained that rectifies this deficit. 

With respect to the issue of entitlement to service connection for bilateral heel spurs, the Court addressed the need for the Board to consider whether or not VA's duty to assist the Veteran in developing his claim warranted providing the Veteran with a medical examination and nexus opinion.  In this regard, the Veteran has submitted competent lay statements regarding onset of bilateral heel pain in service with continuity of symptomatology ever since.  [See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007):  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.]  The Veteran alleges onset of bilateral pain in service after having to perform regular physical activities such as marching with a 40-pound field pack and climbing up and down hills and inclines.  His service treatment records also show treatment for heel pain from a running injury in September 1985.  In view of the Court's guidance in McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case, the Board concludes that a remand for a medical examination is needed in this case to resolve the nexus questions raised by the current evidence.  

As previously discussed, an April 2010 rating decision granted the Veteran service connection and a 30 percent evaluation for PTSD, effective May 20, 2005, and service connection and a 50 percent evaluation for sleep apnea, effective November 29, 2006.  A June 2010 rating decision granted service connection and noncompensable evaluations for erectile dysfunction (effective May 14, 2010), left foot polyneuropathy (effective May 26, 2010), and right foot polyneuropathy (effective May 26, 2010).  In April 2011, the Veteran submitted timely correspondence expressing disagreement with the initial rating awards and effective dates assigned to PTSD, sleep apnea, and bilateral polyneuropathy, and the initial noncompensable rating assigned for erectile dysfunction.  To date, however, the RO has not issued a statement of the case (SOC) with respect to these issues in response to this NOD.  Accordingly, the Board is required to remand these issues so that the Veteran may be provided with a SOC that addresses these matters.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, the Board will have appellate jurisdiction over these issues only if the appellant files a timely substantive appeal.  See 38 C.F.R. § 20.302(b) (2011).

Accordingly, in view of the foregoing discussion, the case is REMANDED to the RO for the following action:

1.  The Veteran should be requested to identify all sources of medical treatment, both private and VA, for his bilateral knee disabilities, left hip disability, and heel spurs.  After obtaining the necessary waivers, as appropriate, the RO should attempt to obtain all the identified records that are not presently part of the evidence and associate them with the Veteran's claims file.  

If any records identified as relevant are unobtainable, the RO should make a notation in the record as to their unavailability, the efforts undertaken by VA to obtain them, and the reasons why they could not be obtained.  The Veteran should be notified thereof.

He should also be notified of how he can reopen his claim for service connection for bilateral knee disability and advised to submit evidence such as a current diagnosis or lay statements regarding problems he has had since service.

2.  The RO should provide the appellant with the opportunity to submit any additional evidence in support of his claims for earlier effective dates and higher initial ratings for PTSD, bilateral polyneuropathy of the feet, sleep apnea, and erectile dysfunction.  

If any records identified as relevant are unobtainable, the RO should make a notation in the record as to their unavailability, the efforts undertaken by VA to obtain them, and the reasons why they could not be obtained.  The Veteran should be notified thereof.

3.  The RO must notify the Veteran of its unsuccessful attempt to obtain records of his reported treatment for a knee injury during service at Johnston Island Base Hospital, the efforts undertaken by VA to obtain them, and the reasons why they could not be obtained.  The Veteran should thereafter be expressly invited to submit to VA any records relating to his reported knee treatment at Johnston Island Base Hospital that may be in his possession, or otherwise provide further information that may aid VA in finding and obtaining them.

4.  Thereafter, the RO must request that the examiner who conducted the October 2007 VA medical examination of the Veteran's hips provide an addendum opinion.  The examiner must review pertinent documents in the Veteran's claims folder in conjunction with the addendum, which should reflect that such review was conducted.  It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50 percent), "at least as likely as not" (meaning likelihood of at least 50 percent), or "less likely than not" or "unlikely" (meaning that there is a less than 50 percent likelihood).

The Board wishes to clarify that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a complete rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.

The requested addendum should present opinions addressing the following questions:

(a.)  Is it at least as likely as not that the Veteran's left hip trochanteric bursitis is proximately due to or is the result of his service-connected right hip trochanteric bursitis?

(b.)  If the Veteran's left hip trochanteric bursitis is determined not to have been etiologically related to his service-connected right hip trochanteric bursitis, the examiner should determine whether it is at least as likely as not that the Veteran's left hip trochanteric bursitis was aggravated (i.e., permanently worsened beyond its natural progression) by his service-connected right hip trochanteric bursitis.

If such aggravation is determined to have occurred, the examiner should attempt to determine and characterize, to the extent possible, the baseline level of severity of the Veteran's non-service-connected left hip trochanteric bursitis before the onset of the aggravation by his service-connected right hip trochanteric bursitis. 

If the October 2007 VA examiner is unavailable, the Veteran should be scheduled for reexamination in order to obtain answers to the above questions.  The claims folder should be made available to the examiner for review of pertinent documents therein and the examination report should reflect that such a review was conducted.

5.  The Veteran should be scheduled for the appropriate VA medical examination to determine the current orthopedic state of his heels, with particular attention to whether or not there is any bony pathology such as heel spurs present in either heel.  All tests and studies deemed appropriate should be conducted.  The Veteran's pertinent clinical history contained in his claims file must be reviewed by the examiner in connection with the examination, with attention directed to the notation in his service treatment records indicating treatment for a left heel injury in September 1985.  The examiner must state in his/her report that the Veteran's claims file was reviewed.  

The reviewing clinician should provide opinions, with complete rationales, addressing the following questions:

(a.)  Is it at least as likely as not that the Veteran's current diagnoses as they pertain to any spurs on either heel are the result of physical stresses consistent with army field service, including  having to perform regular physical exercise such as running, climbing up and down hills, and marching on foot with a heavy backpack during his 20-year period of active duty from November 1973 to November 1993?  

(b.)  Is it at least as likely as not that the Veteran's current left heel spur is etiologically related to the documented incident of treatment in September 1985 for a ligamentous heel injury?    

The VA examiner should include detailed supportive rationales for the requested opinions in the discussion.

If the opining examiner is unable to provide the requested opinions without resorting to speculation, it should be so stated with a complete rationale as to why the examiner arrived at this conclusion.  

The examiner should use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

6.  Thereafter, the RO should readjudicate the Veteran's application to reopen his claim for service connection for a chronic bilateral knee disability based on submission of new and material evidence, and his claims of entitlement to service connection for bilateral heel spurs and a disability of his left hip (to include as secondary to, or aggravated by his service-connected right hip disability).  If the full benefit sought on appeal remains denied with respect to any of the aforementioned issues, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

7.  The RO should provide an SOC to the appellant addressing the following issues:

(a.)  Entitlement to an effective date prior to May 20, 2005, for an award of service connection for PTSD.

(b.)  Entitlement to an initial evaluation greater than 30 percent for PTSD.

(c.)  Entitlement to an effective date prior to November 29, 2006, for an award of service connection for sleep apnea.

(d.)  Entitlement to an initial evaluation greater than 50 percent for sleep apnea.

(e.)  Entitlement to an effective date prior to May 26, 2010, for an award of service connection for polyneuropathy of the left foot.

(f.)  Entitlement to an initial compensable evaluation for polyneuropathy of the left foot. 

(g.)  Entitlement to an effective date prior to May 26, 2010, for an award of service connection for polyneuropathy of the right foot.

(h.)  Entitlement to an initial compensable evaluation for polyneuropathy of the right foot.

(i.)  Entitlement to an initial compensable evaluation for erectile dysfunction.

The appellant must be advised of the time limit in which he may file a substantive appeal with respect to each of the aforementioned claims.  Then, only if an appeal is timely perfected with respect to each individual issue, should the specifically appealed issue be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome in this case with respect to each issue by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

